Gerald Angelo Barcella 56305
ISCI Unit 13

P.O. Box 14

Boise, Idaho 83707

* Case Nof20-cv -onya7- 8

. Docunient 5,
“Total Pages: SS

~ Document(s)___of

ae
Inmate Name: _ Bo~e ( .

Inmate IDOC#: SOSS

i

Inmate Initials Verifying Page Count: Gg

ee,

 

 

Daeiif/3 (2. (2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella
Plaintiff

vV.

Corizon LLC, Several
Unnamed Members of Corizon
UMT, Dr. Rebekah Haggard,
Gen Brewer, D.O.N., Rona
Siegert, CCHP-RN,

Case No. 1:20-cv—00427-BLW

MOTION FOR APPOINTMENT OF EXPERT
WITNESS PURSUANT TO FEDERAL
RULES OF EVIDENCE 706 AND IDAHO
RULES OF EVIDENCE 706 AND
DECLARATION IN SUPPORT OF MOTION

Warden Alberto Ramirez,
Director Josh Tewalt,
John Does I.-X,.

COMES NOW, Gerald Angelo Barcella, Plaintiff in the above listed matter
humbly requesting this Honorable Court grant Plaintiff's Motion For
Appointment Of Expert Witness Pursuant To Federal Rules Of Evidence 706 and
Idaho Rules Of Evidence 706.

I. INTRODUCTION

To fairly present and develop his case, Plaintiff needs expert witness
testimony in the fields of neurosurgery, nephrology and possibly pain
management, and pharmacology.

Plaintiff, in addition to this motion, has filed a Brief In Support
of Plaintiff's Motion For Appointment of Counsel. That motion was filed
with Plaintiff's 42 U.S.C. Complaint on August 27, 2020.

17 states that this Court would reconsider

Initial Review Order, p.

Plaintiff's request for appointment of counsel. In conjunction with any

MOTION FOR APPOINTMENT OF EXPERT WITNESS — 1
granting of that motion, Plaintiff humbly requests this Honorable Court grant
Plaintiff the opportunity for appointed counsel to obtain expert witness
opinion and testimony for this case.

If this Court denies Plaintiff's Motion For Appointment Of Counsel,
Plaintiff requests this Court appoint expert witnesses for Plaintiff or allow
him the opportunity to try to find expert witnesses as allowed under Fed.

R. Evid. 706 and Idaho R. Evid. 706.

This Honorable Court said it would reconsider Plaintiff's request for
Court appointed counsel after reading Defendants' Response to Plaintiff's
Motion For Preliminary and Permanent Injunction & A Temporary Restraining
Order, and Plaintiff's Reply to Defendants’ Response to see what Plaintiff's
chances might be of prevailing on the merits of his clain.

IIT. BACKGROUND

Plaintiff has been incarcerated for over 25 years, is a prisoner of
the Idaho Department Of Corrections (IDOC), since 1998, and has resided at
Idaho State Correctional Institution (ISCI) since January, 2017.

Since 2017, Plaintiff has logged over 100 Health Services Requests (HSRs)
Inmate Concern Forms (ICFs) and Open Clinic (OPC) visits complaining of pain
and injury for serious lower back and sciatic pain first diagnosed in 2006.

Plaintiff has also filed multiple ICFs and Inmate Grievances concerning
Defendants' prescription of highly nephrotoxic and hepatoxic NSAID pain
relievers as the basis of Plaintiff's care for 21 years resulting in chronic
kidney disease. Ineffective drug therapy was part of the circular care.

Since 2017 Defendants have engaged Plaintiff in multiple cycles of
"circular care" forcing him to start the same ineffective care over "from

the beginning} including multiple rounds of pain and injury worsening physical

MOTION FOR APPOINTMENT OF EXPERT WITNESS - 2
therapy (P/T) and Home Exercise Program (HEP).

Plaintiff's 2017 MRI Impression reads: "Multilevel degenerative changes
of the lumbar spine with multilevel spinal canal and foraminal narrowing."
Declaration of Gerald Angelo Barcella 11/04/20 (Decl G.A.B.) Gee also x-rays.

Plaintiff's x-ray results compared between 2017 and 2019 show Plaintiff's
back injury progressing from "significant" to "severe" with new manifestations.

After, at least, six denials of provider offsite surgical consult (OSS)
referrals, Corizon Utilization Management Team approved Plaintiff to see
neurosurgeon William Bradley on October 21, 2019.

At that appointment Dr. Bradley went over, in depth, Plaintiff's 2017
MRI with him and told Plaintiff that he (Bradley) was sure that Plaintiff's
injury had significantly worsened since then. The specialist neurosurgeon
told Plaintiff that he would probably be in pain for the rest of his life
due to Corizon's failure to act since the time of Plaintiff's MRI.

Dr. Bradley ordered epidural steroid injections (ESIs) in lieu of surgery
at that time and ordered a follow-up in clinic two to three weeks after the
injections to see if they worked.

Dr. Bradley said if the injections did not work he would probably order
a new MRI and discuss surgery at the follow-up.

Corizon UMT approved the ESIs, but they immediately denied the follow-—
up in clinic.

The ESIs failed to bring relief and Plaintiff filed multiple HSRs and
ICF *s and an Inmate Grievance seeking further treatment and scheduling of
the denied follow-up, both before, and after the failed injections due to
new and worsening acute pain and symptoms and increasing chronic pain.

On August 27, 2020 Plaintiff filed a 42 U.S.C. B&B 1983 Complaint,

MOTION FOR APPOINTMENT OF EXPERT WITNESS - 3
a Motion For Appointment Of Counsel, and a Motion For Preliminary And Permanent
Injunction & A Temporary Restraining Order.

In its Initial Review Order, p. 16, 17 this Court ordered, "Defendants
must respond to the motion for temporary and preliminary injunctive relief
within 14 days after entry of this Order to show cause why Plaintiff should
not be provided with a video conference appointment or in-person appointment
with Dr. Bradley or an equivalent provider, if the follow-up has not already
been scheduled.

In the Initial Order, p. 17 this Court stated, "Plaintiff's Motion for
Appointment of Counsel is DENIED without prejudice, pending receipt of
Defendants’ Response to the preliminary injunction motion, which will give
the Court an opportunity to hear from the other side on the potential merits
of the case."

On October 23, 2020 Defendants filed their Response to Plaintiff's Motion
for Preliminary Injunction. On November 5, 2020 Plaintiff filed his Reply
to the Defendants' Response.

On October 27, 2020 Plaintiff was sent to Dr. Bradley's office where
he met with P.A. Steve Wren who ordered a lumbar MRI, back X-rays and an
electromyograpy (EMG) test. Decl. G.A.B. 11/04/20, p. 11-13.

Plaintiff noted a significant reduction in reception at Dr. Bradley's
office. P.A. Wren stated he knew that a federal court order necessitated
Corizon sending Plaintiff for the appointment and P.A. Wren would not deny
that Corizon had provided their office with negative information concerning
Plaintiff's injury and symptoms. Plaintiff gave Mr. Wren accurate data about
his condition. Decl. G.A.B., 11/04/20, p. 11-13

Plaintiff firmly believes Corizon has tried to harm or bias Dr. Bradley's

MOTION FOR APPOINTMENT OF EXPERT WITNESS - 4
opinion of Plaintiff, his pain and symptoms.
IIIT. ARGUMENT

Plaintiff further believes, pending discovery processes, that he can
overcome any motions for summary dismissal pursuant to Fed. R. Civ. P. 56.

In light of evidence produced thus far, Plaintiff will prevail on the merits
of his claim, and he meets requirements of substantive law. There are disputed
material facts in this case that require to jury to decide upon.

At this early stage of the proceedings Plaintiff has provided significant
scientific, documentary, eyewitness declarations, and medical records showing
Plaintiff has met the objective and subjective stanards of substantive law
governing ths type of case. Ex. A, Ex. IV.-XVII., Decl.G.A.B.11/04/20.

In addition to all the reasons listed in Plaintiff's Complaint, and
for. 411 the reasons listed in Defendants' Response to Plaintiff's Motion
for Preliminary Injunction and Plaintiff's Reply to that Response, it appears
that Defendants' may have denied Plaintiff effective care because they felt
that he used up his financial allotment of care. Defendants' assert that
Plaintiff, "has received extensive healthcare treatment both onsite and offsite,
and has received various procedures and surgeries offsite, including vein
stripping surgery, shoulder surgery, hernia surgery, and steroid injections
for his knees, hips, and back." Defendants' Response, 10/23/20, p. 8 Worley
Decl., #5

Defendants assertions of mere medical malpractice and Plaintiff having
a disagreement with his providers fail miserably in light of the record and

substantive and U.S. Supreme Court and Ninth Circuit law, and fail in

MOTION FOR APPOINTMENT OF EXPERT WITNESSES — 5
comparison to the entries in Exhibit A which is roughly a basic rendition
of Plaintiff's medical record for the last year or so.

Discovery and disclosure processes, depositions, admissions, and
interoggatories have yet to be disclosed or taken. Further documentation
in Plaintiff's medical file in combination with other pretrial processes
and Plaintiff's current evidence will show clear and convincing evidence
of Defendants' deliberate indifference to Plaintiff's serious medical needs.

Leaving a patient to suffer constant, often horribly excruciating, pain
for years as his condition deteriorates cannot be explained away as mere
medical negligence, malpractice, or a difference of opinion.

In Jackson v. McIntosh, 90 F.3d 330 (9th Cir. 1996) the Court stated:

It is settled law that deliberate indifference to serious medical

needs of prisoners violates the Eight Amendment. Estelle v. Gamble,

429 U.S. 97, 104, 97 S.Ct. 285, 291 50 L.E.d.2d 251 (1976). "Prison

officials are indifferent when they deny, delay, or intentionally

interfere with medical treatment." Hamilton v. Endell, 981 F.2d

1062, 1066 (9th Cir. 1992). For a right to be clearly established

it is not necessary that the very action in question have previously

been held unlawful. Anderson v. Creighton, 483 U.S. 635, 640, 107

S.Ct. 3034, 3039, 97 L.Ed.2d 523 (1987). To define the law in

question too narrowly would be to allow defendants "to define away

all potential claims. Kelly v. Borg, 60 F.3d 664, 667 (9th Cir.

1995.

Defendants have intentionally interfered with Corizon providers offsite
surgical referrals at least six times and refused to send Plaintiff to Dr.
Bradley's ordered follow-up in clinic after the failed ESIs.

Defendants cannot claim their actions were "accidents" or a one-time
occurrence.

In Snow v. McDaniel, 681 F.3d 978 (9th Cir. 2012) the Court noted:

The record shows that the defendants provided medical care,

medications, and specialist referrals to Snow during the period
in question. Even so, "{a] prisoner need not prove that he was

MOTION FOR APPOINTMENT OF EXPERT WITNESS - 6
completely denied medical care" in order to prevail. Lopez v. Smith,

203 F.3d 1122, 1132 (9th Cir 2000) (en banc). Here, Snow may prove

deliberate indifference by showing that prison administrators

or physicians denied, delayed, or intentionally interfered with

surgery for his hip condition, or that the way prison staff

delivered medical care indicated deliberate indifference. See id.

(citing Estelle, 429 U.S. atl05, 97 S.Ct. 285)

For Plaintiff to fairly, fully and adequately present his claims that
Defendants course of treatment for Plaintiff and their lack of treatment
was medically unacceptable, Plaintiff will require expert witness testimony.

The Court goes on to discuss defendants in Snow depending on their
own non-specialist providers.

As in Hamilton v. Endell, 981 F.2d 1062 (9th Cir. 1992) , the

circumstances here raise an inference that the defendants were

unreasonably relying on their own non-specialized conclusions with
deliberate indifference to Snow's medical needs.

Plaintiff's case and Snow's have multiple similarities. Just as Defendants
in this case have improper motives, so did the defendants in Snow's case.
Improper motive can conclude that a defendant acted with deliberate
indifference. Defendants claims that they provided extensive treatment for
the same and other conditions indicates that they need ot provide anything but
cursory treatment for Plaintiff's back injury.

Just as Defendants in this case chose to pharmacologically treat
Plaintiff, so did the defndants in Snow's case. As a matter of fact, Defendants

1
in Snow's case prescribed the NSAID Indocyn to Snow, until his creatinine
levels rose dangerously high and threatened his life.

Just like Snow, Plaintiff's levels rose to a very high level. Fortunately
for Snow, he was only on Indocyn for a short period of time. Unfortuna tley
for Plaintiff, in this case, he was on the drug for up to 21 years.

Creatinine, a substance formed from the metabolism of creatine,

commonly found in blood, urine, and muscle tissue. It is measured

in blood and urine tests as an indicator of kidney function. Normal
adult blood levels of creatinine are 0.5-1.1 mg/dL for females

MOTION: FOR: APPOINTMENT OF EXPERT WITNESS — 7
Plaintif's medical record shows diminished kidney function in blood
panel results of significantly compromised glumerular filtration rates (GFR)
and elevated creatinine levels. These compromised function readings begin
in the early 200@and are noted in Plaintiff's recent medical records.
Exhibit A, p. 19, 38. Definitions for Glomerular Filtration Rates can be
seen in Decl. G.A.B. 11/04/20, p. 5, footnotes 3,4.

In her Declaration, Defendant Worley conspicuously fails to mention
Plaintiff's January 13, 2020 blood panel results showing a GFR of 41 and
a creatinine level of 1.78. GFR was VERY low and Creatinine was Very high.
Nor does Worley mention Plaintiff's GFR readings in the 30's multiple times
over the last 15 years. Worley claims Plaintiff only suffers "mild kidney
damage." Decl. Worley, p. 9, # 25 and, “Stage 2 kidney disease indicates mild
kidney disease" Decl. Worley, p. 9, # 25.

Plaintiff asserts that if his kidney disease were so "mild" it would
probably listed as stage 1 or stage 3, whatever the lesser stage might be,
and he would not have to take a maximum dose of Furosamide everyday so he
can urinate and to prevent significant water retention that he wakes up with
every morning even taking the diuretic drug.

Worley contends that Plaintiff's kidney disease was not caused by
Corizon's over prescription of NSAIDs since 1998. Decl. Worley, p. 9, # 29.

Worley further stated that her opinions are based on "a reasonable degree
of medical certainty,’ Decl. Worley, p. 10, # 31. Worley, however, is not
a nephrologist, she is not an internal specialist, nor is she a medical doctor.

and 0.6-1.2 mg/dL for males; the numbers decrease

in elderly patients because of a smaller muscle mass.
Mosby's Medical Dictionary, Tenth Edition, 2017

MOTON FOR APPOINTMENT OF EXPERT WITNESS - 8
Blood tests are not treatment. Corizon made Plaintiff wait until his liver
disease was at Stage 3/Stage 4 before they would treat that. They denied
care for over eight years despite Plaintiff's incessant requests for treatment.
They seem to be doing the same here. Unfortunately, Plaintiff's kidney damage
probably cannot be reversed.

If Defendants'children or grandchildren suffered Stage 2 Kidney disease
would they consider it of no consequence as theydo here?

In Snow v. McDaniel, 681, F.3d 978 (9th Cir. 2012), defendants. indicated:

Dr. Rhodes indicated that Snow's condition was an "emergency,"

and that although it significantly affected Snow's quality of life,

it was not life-threatening. As a short-term measure to offer Snow

relief until he was able to get hip surgery, Dr. Rhodes prescribed
a_non-steroidal anti-inflammatory drug (NSAID called Indocyn.

 

(Emphasis by Plaintiff).

In July, Dr. Bishop referred Snow to NDOC's Regional Medical
Facility, a facility that provides full-time medical care for inmates,
because Snow's creatinine levels were very high. Dr. Bishop
concluded that Snow's ceratinine levels were going up because.

of the NSAIDs he was taking to manage his severely degenerated
hips.Dr. Bishop submitted an "urgent" request to the URP for Snow
to receive hip surgery, writing that Snow "(nleeds a hip surgeryf;]
creatinine rapidly rising on needed pain meds." In contrast to

the request for surgery in January, Dr. Bishop changed his mind
and stated that Snow's medical problem was "potentially life
threatening."

Later, because the NDOC could not provide Snow with enough of the

analgesic balm prescribed by Dr. Mar, NDOC medical staff

supplemented Snow's medication regimen with oxycodone, a powerful

narcotic. NDOC medical staff subsequently prescribed a regular

dose of oxycodone to allow Snow to be able to get through the day.

These excerpts from Snow id. exemplify several similarities between
that case and Plaintiff's. First off, is that both Plaintiff and Snow were
both prescribed the nephrotoxic and hepatoxic drug Idocyn for pain.

Fortunately, for Snow, the side-effects of the drug were documented early

on and it was discontinued; hopefully before Snow recieved permanent kidney

MOTION FOR APPOINTMENT OF EXPERT WITNESSES - 9
damage. In lieu of the drug he was (1) put on the narcotic pain killer
oxycodone and (2) he was given the corrective surgery that he needed.

It is noted that Plaintiff was never given any effective pain medication,
narcotic, or otherwise. As a matter of fact, Plaintiff never received anything
but minimal relief from the drug Indocyn, never attained any relief from
any other drugs prescribed for Plaintiff's back and sciatic pain, and was
told, "Corizon doesn't like to give narcotics for chronic pain" by N.P. Rogers
on March 31, 2020. Plaintiff consistently complained of drug insufficiency.

Asa matter of fact, Plaintiff never attained any relief from any of
the drugs prescribed to Plaintiff for his pain, except for the minimal effects
that Plaintiff thinks he may have received from the Indocyn.

Plaintiff had the end of his arm sawed off, in a shoulder replacement
surgery and had a one-inch by 16 inch steel shaft implanted in his left arm
in 2018. While the oxycodone he received post surgery relieved what little
pain he felt from the surgery, it did nothing to dull the horribly
excruciating sciatic pain that Plaintiff suffered at that time.

Plaintiff deduces that his pain may be significantly worse than Snow's.
No analgesic balm or drugs have significantly diminished his pain.

Indocyn is well-known in the medical community to have the side-effects
of renal toxicity, and it should only be prescribed to "Culse the lowest
effective dose for the shortest duration consistent with individual patient

treatment goals."

p. 7 and p. 4 respectively. Indocyn should not be prescribed

in conjunction with diuretic drugs p. 12, and to "observe patients for signs

of worsening renal function, in addition to assuring diuretic efficiency" webmd.com
Defendants claim Plaintiff did not "cooperate" with their treatment

by refusing to take morning doses of Gabapentin that gave him serious negative

side-effects and did not mitigate his pain. Decl. Worley, p. 4, #9, p. 7,.# 21.

MOTION FOR APPOINTMENT OF EXPERT WITNESSES — 10
The drug Gabapentin, that Defendants tried to force Plaintiff to take
in the mornings caused him nausea, anxiety, dizziness, and a feeling of being
"loopy" (intoxicated). Plaintiff told Worley he could not take this medication
in the mornings due to these side-effects. Exhibit A, Plainitiff's medical
record, p. 8, OPC Notes, Worley and Decl. G.A.B. 11/04/20, p. 9, #66-68.
MedlinePlus, http://medlineplus. gov.druginfo/meds/a694007.html staes,
in part:

tell your doctor and pharmacist what prescription and nonprescription
medications, vitamins, nutritional supplements, and herbal products
you are taking or plan to take. Be sure to mention any of the
following: antidepressants;...

tell your doctor if you have ever had lung or kidney disease
(emphasis by Plaintiff).

you should know that this medication may make you drowsy or dizzy,
may slow your thinking, and may cause loss of coordination. ....

There is a risk you may experience changes in your mental health....
You, your family, or your caregiver should call your doctor right
away if you experience any of the following symptoms: panic attacks;
agitation or restlessness; new or worsening irritablility, anxiety,
or depression; ....

page 3
What side effects can this medication cause?

Gabapentin may cause side effects. Tell your doctor if any of these
symptoms are severe or do not go away:

drowsiness

tiredness or weakness

unsteadiness

anxiety

nausea

page 4

Plaintiff has kidney disease, is and was on diuretics, and suffered
the mentioned side effects of Gabapentin. Defendant Worley in her Declaration
ignores that I told her I experienced these symptoms. An expert witness

specializing in pharmacology may be needed to testify to the symptoms of

this drug, and its interactions with the diuretics and strong antideppressants

MOTOIN FOR APPOINTMENT OF EXPERT WITNESSES - 11
that Plaintiff has been on for 15 and 21 years respectively.

In McGuckin v. Smith, 974 F.fid 1050 (1992) the Ninth Circuit Court of
Appeals noted, "that McGcukin had possible radiculopathy; in order to rule
out a herniated disk, Medlen recommended that either a CT scan or MRI be
performed?’ Plaintiff was similarly diagnosed with "radiculopathy" by Dr.
Bradley On October 21, 2019. Exhibit A, p. 34 Spine and Cranial Surgery-

Meridiann p.5, Impression:''Right lumbrosacral radiculopathy secondary to

foraminal stenosis...."

(18) Like Plaintiff, McGuckin was a pro se plaintiff who had suffered "for
over three-and-one-half before the surgery required to correct his painful
condition was performed...." Plaintiff has suffered for fourteen years and
has been fighting relentlessly for effective treatment since early 2017,
when his pain began to significantly worsen.
In their Conclusion, the Ninth Circuit Court noted the difficulties
facing pro se prisoners and the inadequate treatment they receive as prisoners:

In many ways, this case, like Wood v. Housewright, 900 F.2d 1332
(9th Cir. 1992), exemplifies both the problems confronted by
incarcerated pro se litigants and the shortcomings of our response
to their unique needs. As did Wood, McGuckin may well have a valid
claim under 8 1983 that his federal constitutional rights were
violated by his woefully inadequate medical treatment during the
time he was incarcerated. It is likely, however, that procedural
errors made by McGuckin—-like those made by Wood-—will doom his
efforts to be compensated (however minimally) for that deprivation
or for the pain that he suffered for over three years. Unfortunately,
without appointed counsel, McGuckin will undoubtedly *1063 not

be the last pro se civil rights litigant to fall victim to
prcedural pitfalls.

 

Plaintiff has already suffered for years as did McGuckin. He does not
wish to be denied the proper medical care he needs, or to make mistakes
and end up with procedural errors costing him compensation for his suffering.

Plaintiff does not wish to become a McGuckin or Wood.

MOTION FOR APPOINTMENT OF EXPERT WITNESSES —- 12
Defendants continue to deny there is anything wrong with Plaintiff,
even denying his renewal for a bottom bunk memo, on October 22, 2020, that
he has had for much of the last 15 years, requiring imminent climbing
up and down a five foot high bunk Hours before ‘filing, an exception was granted.

Statements by Corizon UMIT members denying Plaintiff's OSS referrals
are part of his medical recard, but they were conspicuously missing from
Exhibit A provided by Defendants. When their correct names are added to this
complaint through discovery, they too will surely deny anything wrong with
Plaintiff and their recommended "care."

On April 26, 2020, Plaintiff sent a letter and HIPAA release to Dr.
Bradley, and had his girlfriend call his office, requesting a telephonic
conference between Plaintiff and Dr. Bradley. This was denied because their
constituent status, and contract, with Corizon prevented such.

No medical professional wishes to be involved with a litigant. Corizon's
negative input against Plaintiff, to Dr. Bradley's office, may concern Dr.
Bradley. Decl. G.A.B. 11/04/20, p. 11, #80-89. Dr. Bradley already had concerns
about working on a prisoner when he saw Plaintiff on October 21, 2019..
Complaint, p. 6, #45. He was concerned over a lack of follow-up care at ISCI.

The Statements of neurosurgeon Bradley, and P.A. Wren, that Plaintiff
may be in pain for the rest of his life, and his pain may not be able to
be resolved due to the injury being irreparable, because it is over two years
old, show how serious Dr. Bradley, and his P.A.,consider Plaintiff's injury and the
ineffective treatment provided due to deliberate indifference.

No matter Dr. Bradley's diagnosis and treatment, or inability to treat,
expert witness testimony regarding community standard of care and Plaintiff's

pain, imminent pain and impacted ADLS will be required.

MOTION FOR APPOINTMENT OF COUNSEL — 13
IV. CONCLUSION

Plaintiff humbly requests this Honorable Court reference Plaintiff's
Reply To Defendant' Corizon, LLC, Dr. Rebekah Haggard, Gen Brewer, And Selah
Worley's Response to Plaintiff's Motion For Preliminary and Permanent
injunction & A Temporary Restraining Order, Declaration of Gerald Angleo
Barcella 11/04/20, Plaintiff's Exhibits IV.-XVII., 11/06/20
and Exhibit A.

Plaintiff believes he will prevail on the merits of his claim, more
evidence in Plaintiff's favor will be rpesented as this case moves forward
and evidence so far shows that issues of material fact that are triable are

present,

For all the foregoing reasons in this motion, and stated in referenced
documents, Plaintiff requests this Honorable Court aR ott witnesses in the
fileds of neurosurgery and nephrology, and, if needed in the fields of pain
management and pharmacology, or in the alternative for only neurosurgery.

Filed alongside this Motion, Plaintiff has filed a Brief In Support
Of Plaintiff's Motion For Appointment Of Counsel. Plaintiff will be greatly
aided by appointment of counsel in many ways including locating, appropriating
and coordinating expert witnesses.

For these reasons Plaintiff humbly requests this Honorable Court appoint

expert witmesses pursuant to Federal Rules Of Evidence 706 and Idaho Rules
Of Evidence.

Respectfully submitted this ¢3th day of November, 2020.

AMM Bowe

Gerald Angel Barcella

MOTION FOR APPOINTMENT OF EXPERT WITNESSES — 14
CERTFICATE OF SERVICE

I, Gerald Angelo Barcella, certify that on this ‘Sth day of November,

2020, I caused to be served a true and correct copy of the foregoing document

to the below named individuals by giving it to the ISCI paralegal for

electronic filing and/or mailing.

Kevin West

Dylan Eaton

Parsons, Behle & Latimer
800 W. Main St., Suite 1300
Boise, Idaho 83702

Robert A. Barry,

Deputy Attorney General for Idaho
Mark Kubinski,

Deputy Attorney General for Idaho
1299 N. Orchard STt., Ste 110
Boise, Idaho 83706

Lhe

Gerald et o Barcella
